      Case 2:19-cv-01811-TLN-AC Document 10 Filed 02/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT E. COLEMAN,                                No. 2:19-cv-01811-TLN-AC
12                       Plaintiff,
13           v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                       Defendants.
17

18          Plaintiff Robert E. Coleman (“Plaintiff”), a state prisoner proceeding pro se, has filed this

19   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On December 15, 2020, the magistrate judge filed findings and recommendations herein

22   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

23   findings and recommendations were to be filed within fourteen days. (ECF No. 9.) Plaintiff has

24   not filed objections to the findings and recommendations.

25          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

26   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

27   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

28   ///
                                                       1
     Case 2:19-cv-01811-TLN-AC Document 10 Filed 02/08/21 Page 2 of 2


 1          Having reviewed the file, the Court finds the findings and recommendations to be

 2   supported by the record and by the magistrate judge’s analysis.

 3   Accordingly, IT IS HEREBY ORDERED that:

 4          1. The Findings and Recommendations filed December 15, 2020 (ECF No. 9), are

 5   ADOPTED IN FULL; and

 6          2. This action is DISMISSED without prejudice.

 7          IT IS SO ORDERED.

 8   DATED: February 5, 2021

 9

10

11                                                              Troy L. Nunley
12                                                              United States District Judge

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
